Citation Nr: 9925057	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-06 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis B.  


REPRESENTATION

Appellant represented by:	Daniel S. Klein, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active naval service from January 1943 to 
March 1946 and active air service from January 1978 to 
December 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which, in part, denied entitlement to service 
connection for tinnitus and hepatitis B and an evaluation in 
excess of 10 percent for degenerative joint disease of the 
lumbosacral spine with strain and radiculopathy.  The 
appellant perfected appeals as to each issue.  

The Board remanded the case in July 1998, at which time it 
noted that service connection had been granted for tinnitus 
in a December 1996 rating decision.  That decision 
constituted a full award of that benefit sought on appeal.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Holland v. Gober, 124 F.3d 226 (Fed. Cir. 1997), rev'd sub 
nom. Holland v. Brown, 9 Vet. App. 324 (1996) (notice of 
disagreement applies only to the element of the claim 
decided, i.e., service-connectedness).  

The Board also noted that the RO, in the December 1996, had 
increased to 20 percent the rating assigned the lumbosacral 
spine disability.  The RO treated the increased evaluation as 
a full grant of the benefit sought, contrary to AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (claimant presumed to seek 
highest available evaluation).  The Board noticed several 
documents from the appellant's attorney indicating that he 
wished to withdraw his appeal as to the lumbosacral-spine 
issue, but none appeared to satisfy the requirement of 
38 C.F.R. § 20.204(c) (since the appellant personally filed 
the substantive appeal, he must personally withdraw his 
appeal in writing).  Through its July 1998 remand, though, 
the Board directed the the RO to contact the appellant to 
ascertain his intentions.  By August 1998 statement, the 
appellant indicated in writing that he was "withdrawing my 
appeal for an evaluation in excess of twenty (20) percent for 
my lumbosacral spine disability."  As the foregoing complies 
with 38 C.F.R. § 20.204(c), the claim is withdrawn, and the 
sole issue on appeal is as stated on the title page above.  

FINDING OF FACT

No competent evidence has been submitted showing current 
clinical sequela of hepatitis B.  


CONCLUSION OF LAW

The claim for service connection for hepatitis B is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

II.  Factual Background

The initial documentation concerning hepatitis in the service 
medical records is a laboratory test in July 1985 indicating 
a negative hepatitis B surface antigen (HBsAg) test, a 
positive hepatitis B core antigen antibody (anti-HBc) test, 
and a positive hepatitis B surface antigen antibody (anti-
HBs) test.  A June 1993 laboratory report indicated a 
negative HBsAg test, a negative anti-HBc (IgM) 
(immunoglobulin M) test, a positive anti-HBs test, and a 
positive anti-HBc test.  A November 1993 personal data sheet 
showed a positive hepatitis B antibody test.  A January 1994 
service clinical record indicated a positive hepatitis B 
series; on the reverse side of the record was a pre-printed 
"Declination Statement for Hepatitis B Immunization", not 
signed by the appellant, indicating that he "may be at risk 
of acquiring hepatitis B virus."  The June 1994 separation 
examination history indicated that he had a history of an 
incidental finding of positive for hepatitis B during 
voluntary blood donation in 1985 or 1986, with no treatment 
required.  

The March 1995 VA examination report included the diagnosis, 
history of hepatitis B, and a hepatitis panel was 
recommended.  

The appellant testified at an October 1996 hearing that he is 
a medical doctor, that his liver function tests were 
"okay", and that he had no hepatitis symptoms in service.  
He asserted that he must have had acute hepatitis B infection 
in service without diagnosis.  He was concerned that he was 
not showing any current, acute signs of hepatitis, and he 
wanted VA to acknowledge that he developed hepatitis B in 
service as there was a possibility it could recur or cause 
liver cancer in the future.  

A July 1997 VA laboratory test report showed a positive anti-
HBc test and a negative HBsAg test.  The July 1997 
VA examination report, interpreting the laboratory test 
results, indicated that the appellant had been exposed to the 
hepatitis B virus in service, and that there was no history 
of subsequent clinically evident, acute hepatitis.  The 
examiner noted that the appellant had never been treated for 
acute hepatitis at any time.  He indicated that the appellant 
thought that since he examined patients without gloves, which 
was routine at the time, he may have been exposed to 
hepatitis at that time.  Examination was entirely negative, 
there were no reported symptoms referable to the 
hepatobiliary system, and the diagnosis was exposure to 
hepatitis B virus as evidenced by positive hepatitis B 
surface antibody with negative hepatitis B surface antigen 
test.  The examiner again noted that there was no then-
current clinical sequela of hepatitis, and it was opined that 
the appellant was exposed to hepatitis B virus as evidenced 
by serologic testing.  

The appellant again testified at a March 1998 hearing that he 
graduated from medical school in 1955, where he took a course 
in infectious diseases, and learned about infectious diseases 
and hepatitis through experience and books and while 
attending conferences and continuing education courses.  

At the aforementioned hearing, the appellant submitted a 
magazine advertisement, sponsored by the American Liver 
Foundation, stating that hepatitis B was a common infectious 
disease, possibly manifested by yellowing of the eyes and 
skin, which, if untreated, could lead to scarring of the 
liver or to liver cancer.  The advertisement also indicated 
that persons were at risk of exposure to hepatitis if exposed 
to infected blood or body fluids through tattooing, body 
piercing, shared razors or toothbrushes, or unprotected sex.  

Another document submitted at the 1998 hearing consisted of 
materials presented at a 1998 conference of the California 
Academy of Family Physicians by G. Kent, M.D., an associate 
clinical professor at the Stanford University School of 
Medicine.  The materials, in part, described the following 
diagnostic tests for hepatitis B:

? HBsAg - patient is infected with the virus, either acute 
or carrier state; a chronic carrier is defined as having 
a +HBsAg for more than 6 months.  
? Anti-HBs - antibody to surface antigen; appears after 
immunization or natural infection; patient is immune.  
? Anti-HBc IgM - indicates recent infection; usually 
disappears within six months of infection.  
? Anti-HBc - antibody to hepatitis B core antigen; 
indicates previous infection; patient may or may not 
still be infected, depending upon HBsAg presence.  

The appellant in his March 1998 testimony, indicated that the 
July 1997 laboratory results showed he was infected at some 
time with the hepatitis B virus, but he did not have chronic 
hepatitis B and was not a carrier of hepatitis B.  He argued 
that, although he may not be a carrier, he might still be 
infected and certainly had some liver insult that could give 
rise to pathology in the future.  He noted that the hepatitis 
B virus could lead to recurrent acute or chronic hepatitis B, 
another type of hepatitis, necrotizing arteritis, glomerular 
nephritis, cirrhosis of the liver, liver transplant, or 
hepatic carcinoma.  He acknowledged that he had no 
symptomatology to suggest recurrence of acute or chronic 
hepatitis.  

III.  Analysis

The appellant contends that when he entered service he had 
not been exposed to hepatitis B.  He stated he was exposed to 
blood from others while serving as a flight surgeon and as an 
emergency room physician.  He also recalled that when he 
entered air service in 1978, gloves were not routinely worn 
in clinical settings.  He highlighted the results of 
laboratory tests in service for hepatitis, which were 
positive, as evidence of a well-grounded claim.  

The first element of a well-grounded claim requires competent 
medical evidence of a current hepatic disorder.  Epps, 126 
F.3d at 1468; Caluza, 7 Vet. App. at 506.  The record 
indicates that the appellant was exposed to the hepatitis B 
virus, but did not develop chronic hepatitis.  The laboratory 
test results, in service and in July 1997, indicate exposure 
to the hepatitis B virus without current acute or chronic 
infection.  The VA examiner in July 1997 reviewed those 
results and the examination findings, acknowledged the test 
results, and opined that the appellant had been exposed to 
the hepatitis B virus in service with no history of 
subsequent, clinically-evident acute hepatitis.  

Moreover, the appellant, a medical doctor with requisite 
expertise to render a medical opinion as to his current 
diagnosis, also concluded in his testimony that he did not 
currently have chronic hepatitis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (capacity to offer evidence 
requiring medical knowledge depends on witnesses' 
qualification as an expert by knowledge, skill, experience, 
training, or education); cf. Goss v. Brown, 9 Vet. App. 109, 
114-15 (1996) (nurse's statement may contain probative value 
and constitute competent medical evidence in determining 
whether claim is well grounded) and Black v. Brown, 10 Vet. 
App. 279, 284 (1997) (nurse must have specialized knowledge 
regarding the area of medicine and have participated in 
treatment).  Thus, the laboratory results, as interpreted by 
both the July 1997 VA examiner and the appellant/physician, 
do not document current chronic hepatitis B infection.  

The appellant submitted two items of medical literature to 
support his claim.  Medical literature is permitted to 
fulfill the third element of a well-grounded claim, after the 
first two requirements are met.  Wallin v. West, 11 Vet. App. 
509, 514 (1998).  In this case, however, the evidence has not 
shown a current hepatic disorder, the first element of a 
well-grounded claim.  Thus, this case is factually 
distinguishable from Wallin, thereby rendering the medical 
literature here irrelevant to a determination of whether the 
appellant currently has hepatitis B.  

Even if the Board were to accept the two pieces of medical 
literature for purposes of determining whether the appellant 
currently has hepatitis B, neither document sheds light on 
that aspect of the claim.  The advertisement by the American 
Liver Foundation simply warns of the dangers of hepatitis; it 
did not discuss with any certainty the presence of a current 
hepatic infection in the appellant.  The materials prepared 
by Dr. Kent, while more pertinent to the appeal, support the 
conclusions of the VA examiner and the appellant.  The 
descriptions of the laboratory tests indicate that the 
consistently negative HBsAg results, both during and after 
service, show no current acute or chronic infection, and that 
the positive anti-HBs and anti-HBc results during and after 
service indicate prior infection and current immunity.  In 
other words, the medical literature supports the conclusion 
of the VA examiner and the appellant that he does not 
currently have acute or chronic hepatitis B.  

As the evidence does not show that the appellant currently 
has hepatitis B, he has not met his burden of submitting 
competent medical evidence of a current disorder.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 226 
(1992).  The failure to demonstrate a current disability 
constitutes failure to present a plausible or well-grounded 
claim.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Since 
the claim is not well grounded, VA is under no duty to assist 
the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

The Board is cognizant of the appellant's argument that 
hepatitis B infection may recur or result in other disorders 
and that his liver must have suffered some degree of insult 
as a result of the infection.  It is understandable that he 
would want to ensure that if recurrence of the disorder 
occurs, VA will have already noted his exposure to hepatitis.  
By the analysis in this decision, the Board acknowledges that 
exposure.  At issue here, though, is not whether he was 
exposed to the hepatitis B virus, which is clearly manifested 
by the laboratory results and the conclusion of both the VA 
examiner and the appellant.  The key consideration in this 
case is whether he has submitted competent medical evidence 
that he now has chronic hepatitis B.  See 38 U.S.C.A. § 1110; 
1131; 38 C.F.R. § 3.303.  He has not done so, and the inquiry 
must end here.  There is no need to further consider the 
third element of a well-grounded claim, whether there is a 
link between the current, non-chronic hepatitis B infection 
and service.  See Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 
at 506.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the December 1995 statement of the case and in the 
December 1996, September 1997, and April 1999 supplemental 
statements of the case, in which the appellant was informed 
that the claim was not well-grounded due to the lack of 
evidence showing a current chronic hepatitis B infection.  In 
addition, at his March 1998 hearing, the appellant testified 
that laboratory tests were completed at a VA medical facility 
in November or December 1997.  The Board's July 1998 remand 
directed the RO to contact that facility and obtain any such 
results.  The facility indicated that the only laboratory 
tests concerning the appellant were conducted in July 1997, 
which were already of record.  Furthermore, by this decision, 
the Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hepatitis B is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

